Title: 15th.
From: Adams, John Quincy
To: 


       A warm day, but the air has been much more pure, than for several days past. Yesterday Mr. Dana set off for Newport where he proposes tarrying till after Commencement. Drank tea with Bradbury, and my Chum, at Mr. Williams’s. After tea, we walk’d with the young ladies. Jenny has been handsome, but at the age of nineteen she has lost all her beauty, and must henceforth charm only by the sweetness of her disposition: after returning from our walk, we past a couple of hours there, chatting, and singing songs, after which we retired.
      